Exhibit 10.2.12


corridor-logoa04.jpg [corridor-logoa04.jpg]
June 30, 2020


CorEnergy Infrastructure Trust, Inc.
1100 Walnut Street, Suite 3350
Kansas City, Missouri 64106
Re: Management Fee for the Quarter Ended June 30, 2020
Ladies and Gentlemen:


Reference is made to that certain Management Agreement, dated as of May 8, 2015
and effective as of May 1, 2015, by and between CorEnergy Infrastructure Trust,
Inc., a Maryland corporation (the “Company”), and Corridor InfraTrust
Management, LLC, a Delaware limited liability company (the “Manager”) (as such
agreement has been, and may be further, amended, restated, supplemented or
otherwise modified from time to time, the “Management Agreement”). Capitalized
terms used and not defined herein are used as defined in the Management
Agreement.
 
The Company and the Manager have entered into this Letter Agreement, effective
as of June 30, 2020, to clarify the application of the Management Fee provisions
set forth in Section 8(a) of the Management Agreement to (i) the Company’s net
proceeds from the August 12, 2019 private placement offering of 5.875%
Convertible Senior Notes due 2025 and (ii) the sale of the Pinedale Liquids
Gathering System to the tenant, termination of the Pinedale Lease Agreement and
settlement of the Pinedale Credit Facility, which had the potential to close
anytime between June 30, 2020 and July 30, 2020 (collectively, the “Pinedale
Transaction”). This letter documents that the Manager has proposed, and the
Company has agreed, that solely for the purpose of calculating the quarterly
Management Fee due as of June 30, 2020, the definition of “Managed Assets” set
forth in Section 8(a) of the Management Agreement shall be applied in a manner
that reduces Managed Assets by the net proceeds from the August 12, 2019 private
placement offering of 5.875% Convertible Senior Notes due 2025 (excluding the
cash portion of such proceeds utilized in connection with the exchange of the
Company’s 7.00% Convertible Senior Notes due 2020).


Further, the Manager has proposed, and the Company has agreed, that solely for
the purpose of calculating the quarterly Management Fee due as of June 30, 2020,
the definition of “Managed Assets” set forth in Section 8(a) of the Management
shall be applied in a manner that increases Managed Assets by excluding the
impact of the Pinedale Transaction, which occurred on the last day of the
quarter. In order to ensure equitable application of the quarterly management
fee provisions of the Management Agreement, for which the assets in the Pinedale
Transaction were under management for all but the last day of the quarter, the
Manager and the Company agreed that the incremental management fee attributable
to the assets involved in the Pinedale Transaction should be paid for the second
quarter of 2020. This letter in no way supersedes our May 9, 2016 letter
agreement (effective March 31, 2016) concerning the Management Fee calculation.
 
The purpose of this waiver is to apply Section 8(a) of the Management Agreement
(i) to only the reinvested portion of the net proceeds, received during the
third quarter of 2019, from the 5.875% Convertible Note offering and (ii) to
exclude the impact of the Pinedale Transaction, which occurred on the last day
of the quarter, as specifically set forth herein. All other provisions of the
Management Agreement shall remain in full force and effect and shall not be
affected by this Letter Agreement. Please acknowledge your agreement to the
foregoing by signing this Letter Agreement as indicated below.




1100 Walnut Street, Suite 3350, Kansas City, MO 64106 | Main: 816.875.3705 |
Fax: 816.875.5875 | corenergy.reit



--------------------------------------------------------------------------------

Exhibit 10.2.12


Very truly yours,
 
CORRIDOR INFRATRUST MANAGEMENT, LLC
By: /s/ Richard C. Green, Jr.                                 
Name: Richard C. Green, Jr., Managing Director

Agreed and accepted:
 
CORENERGY INFRASTRUCTURE TRUST, INC.
By: /s/ David J. Schulte                                          
Name: David J. Schulte, President







1100 Walnut Street, Suite 3350, Kansas City, MO 64106 | Main: 816.875.3705 |
Fax: 816.875.5875 | corenergy.reit

